DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3-18 allowed.
The closest relevant art is Ackermann et al (2014/0299540 A1) wherein Ackermann et al teach a filter device (1 in Figs. 10 & 13) comprising: a housing plate (101) comprising at least one sleeve (23, paragraphs 0026 & 0075) extending along a longitudinal axis, wherein the longitudinal axis extends perpendicularly to the housing plate (101), wherein the at least one sleeve (23) comprises a discharge window (26, paragraph 0091) and is configured to guide a fluid containing particles along an inner surface of the at least one sleeve (23) to separate the particles from the fluid and to discharge the particles via the discharge window (26); an immersion tube plate (25, paragraph 0095) positioned opposite the housing plate (101) and comprising at least one immersion tube (24, paragraph 0095) extending along the longitudinal axis and projecting coaxially into the at least one sleeve (23), wherein the at least one immersion tube (24) enables outflow of the fluid separated from the particles; wherein the at least one immersion tube (24) comprises a sealing (see the seal “gray area” in Fig. 13) and centering section extending along an outer circumference of the at least one immersion tube (24); wherein the sealing and centering section is configured to form a first sealing surface, wherein the first sealing surface extends parallel to the longitudinal axis and radially seals together with an inner surface of the at least one sleeve (23); wherein the 
4.	Claims 3-18 of this instant patent application differ from the disclosure of Ackermann et al in that at least one immersion tube (7) comprises: a sealing and centering section (10) arranged in a region of the at least one immersion tube (7) adjacent to the immersion tube plate (6) and extending along on an outer circumference of the at least one immersion tube (7), the sealing and centering section (10) projecting radially outward from the at least one immersion tube (7) and circumferentially surrounding the at least one immersion tube (7), wherein the sealing and centering section (10) is sized and configured to be received into the interior of the at least one sleeve (5); wherein at least a portion of the radially outer surface of the sealing and centering section (10) forms a first sealing surface (12); wherein the first sealing surface (12) radially seals against a radially inner surface (13) of the at least one sleeve (5), such that the at least one immersion tube (7) is coaxially aligned relative to the at least one sleeve (5); wherein the sealing and centering section (10), in a region where the discharge window (9) is not present, projects radially outwardly from the outer circumference of the at least one immersion tube (7) by a first radial expansion r1; wherein the sealing and centering section (10), in a region where the discharge window (9) is present, projects radially outwardly from the outer circumference of the at least one immersion tube (7) by a second radial expansion r2; wherein r2 < r1, (see Applicant’s Fig 6 with Fig 7) such that an enlarged gap is formed between the sealing and centering section (10) and the inner surface (13) of the at least one sleeve (5) in the region neighboring and facing to the discharge window (9), thereby providing an enlarged flow space for the particles to flow past the sealing and centering section (10) to exit the at least one sleeve (5) through the discharge window (9).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 02, 2022